PER CURIAM HEADING








                                        NO.
12-07-00292-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
SHARON ELAINE LOYD,  §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW NO. 2 OF
 
DAVID MARK LOYD, 
APPELLEE   §          SMITH
, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s
record.  The trial court’s judgment was
signed on July 2, 2007.  After extension
of time, the clerk’s record was due on November 20, 2007.  On November 8, 2007, the trial court clerk
filed a motion for extension of time to file the clerk’s record, stating that
the reason for the delay in filing was that Appellant had not made a claim of
indigence and had failed to either pay or make arrangements to pay for the
preparing of the clerk’s record.  On
November 9, 2007, this court informed Appellant that, pursuant to rules of
appellate procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless
proof of full payment to the clerk was provided on or before November 19, 2007.
            The deadline
has now passed, and Appellant has neither provided proof of full payment or
otherwise responded to this court’s notice. 
Accordingly, the appeal is dismissed.  See Tex.
R. App. P. 37.3(b); 42.3(c).      
Opinion delivered November
30, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)